PER CURIAM.
Defendant appeals his conviction for the crime of felony murder, ORS 163.115(l)(b), contending that his motion for judgment of acquittal should have been granted. He also contends that imposition of a 25-year mandatory minimum sentence was unconstitutional. We affirm the conviction and remand for resentencing.
It is unnecessary to analyze defendant’s arguments in detail under his first assignment of error. Suffice it to say there was ample evidence from which the jury could find that the charge was proven beyond a reasonable doubt.
Defendant’s second assignment of error is that he was unconstitutionally sentenced to mandatory life imprisonment with no possibility of parole for 25 years. Defendant is correct. State v. Shumway, 291 Or 153, 630 P2d 796 (1981).
Judgment affirmed; remanded for resentencing.